Citation Nr: 1822679	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-37 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a psychiatric disability.  

2.  Whether new and material evidence has been received to reopen service connection for a vascular disorder, claimed as right frontal arteriovenous malformation with left hemiparesis and/or arterial vascular malformation.  

3.  Entitlement to service connection for a psychiatric disability.  

4.  Entitlement to service connection for drug and alcohol abuse.  

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to service connection for a foot disability claimed as foot drop.  

7.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1982 to July 1984.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

During the course of this appeal, the Veteran requested a video hearing before a Veterans Law Judge.  In a June 2017 written statement, however, the Veteran withdrew his hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issues of whether new and material evidence has been received to reopen service connection for a psychiatric disability, service connection for drug and alcohol abuse, and an increased initial rating for pes planus are decided by the Board herein.  The remainder of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issues of service connection for drug and alcohol abuse and for an increased initial rating for bilateral pes planus is requested.

2.  In a March 2008 rating decision, the RO denied the Veteran's application to reopen service connection for a psychiatric disability.  The Veteran did not perfect a timely appeal of this decision.  

3.  Records received since the March 2008 rating decision contain evidence not previously considered that has a tendency to establish a current diagnosis of a psychiatric disability with onset during service.  

4.  The Veteran has a current diagnosis for schizophrenia.

5. The Veteran's schizophrenia had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of service connection for drug and alcohol abuse by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal of the issue of an increased initial rating for bilateral pes planus by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The March 2008 rating decision denying the application to reopen service connection for a psychiatric disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  
4.  Evidence received since the March 2008 rating decision is new and material and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

5.  The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have been met. 38 U.S.C. §§ 1110 , 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Given the favorable decisions by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  

Withdrawal of issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative in a June 2017 written statement, has withdrawn this appeal only as to the issues of service connection for drug and alcohol abuse and an increased initial rating for bilateral pes planus and, hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and it is dismissed.

New and material evidence

The Veteran seeks to reopen a service connection claim for a psychiatric disability.  This claim was previously denied in a March 2008 rating decision, and that decision is now final.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed to the Board and remained denied, may not be reopened and allowed.  38 U.S.C. §§ 7104, 7105(c),(d)(3); 38 C.F.R. §§ 20.1100, 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

The Veteran has filed several prior service connection claims for a psychiatric disability.  The most recent such claim was denied by VA in March 2008.  In a March 2008 rating decision, the RO found new and material evidence had not been received to reopen service connection for a psychiatric disability.  The RO found that evidence had not been presented indicating onset of a psychiatric disability in service or that such a disability had manifested to a compensable degree within a year thereafter.  The Veteran did not file a timely notice of disagreement regarding this determination; thus, this rating decision became final.  38 U.S.C. § 7105(c).  

Since the prior final denial of the claim in March 2008, recent evidentiary submissions have included VA and private treatment records and the Veteran's own contentions.  Among these records is a May 2016 opinion statement from J.H.P., Psy.D., a private psychologist.  In her written statement, Dr. P. wrote that she reviewed the Veteran's claims file, to include his service treatment records.  Based on her review of these records, Dr. P. opined that a current diagnosis of schizophrenia was warranted.  Moreover, the evidence of record suggested onset of this disability during active duty service, according to Dr. P.  

Having reviewed the evidentiary submissions since March 2008, the Board finds that new and material evidence to reopen service connection for a psychiatric disability has been received.  Specifically, the May 2016 opinion statement from Dr. P. indicates a current diagnosis of schizophrenia, and suggest a possible nexus with service.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as this evidence establishes a current diagnosis of schizophrenia and suggests onset of this disability during service, the lack of evidence of which was the basis of the prior final denial of service connection.  Therefore, this service connection claim for a psychiatric disability is reopened.  

Service Connection for an Acquired Psychiatric Disorder

 Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

 Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The evidence reflects the Veteran has been diagnosed with several different psychiatric disorders over the years, including schizophrenia, adjustment disorder, depression, psychosis, and mood disorder.  

Service treatment records reflect a February 1984 record noted the Veteran was seen for a recent alcohol related incident and mental status revealed he was somewhat defensive but stable. No diagnosis was rendered. A May 1984 record notes he had a psychiatric evaluation and the assessment was stable passive aggressive trends noted.  In June he was seen as he was worried about his air force career and the assessment was stable but stressed about possible separation. The May 1984 mental health evaluation noted that he was found to have no mental disorder personality disorder but he did exhibit passive-aggressiveness tendencies as evidenced by resistance to demands placed on him, procrastination and forgetfulness.   The Veteran indicated on a June 1984 report of medical history that while his physical health was ok, he was having a lot of mental problems and checked the box for a history of depression or excessive worry and nervous trouble. The June 1984 separation examination noted a markedly improved psychiatric evaluation from the depression with maladjustment.

Post service, records reflect he underwent a VA examination in September 1984 which concluded with a diagnosis of adjustment disorder with depressed and anxious mood.  Other VA examinations in the 1980s continued the diagnosis of adjustment disorder.  In August 1987, however, the Veteran was diagnosed with schizoaffective disorder and anxiety disorder.  

The Veteran submitted a May 2016 private opinion from J.H.P., Psy.D., who reviewed the Veteran's records, outlined the pertinent records during service and post-service and concluded that the Veteran clearly met the DSM-V criteria for schizophrenia and further noted that based upon the subjective complaints and reported symptoms that began in late 1983 and the numerous records and examinations supporting those symptoms, it is at least as likely as not the current diagnosis of schizophrenia began to manifest during military service specifically during his service at Hickam Air Force Base in late 1983.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of these claims. Specifically, the Board could seek further clarification to determine the exact psychiatric diagnosis and further comment as to the symptoms noted during service.  However, the Board finds the opinion of Dr. P. to be especially probative as she clearly considered the record, and lay symptoms and applied the DSM-V along with citing to other relevant medical treatise evidence to support the conclusion that the current diagnosis was most likely schizophrenia.  Furthermore, Dr. P.'s conclusion that it likely had its onset during service was supported by specific symptoms and details noted in the service record and was further bolstered by treatise evidence.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  

Thus, as the medical evidence indicates that the Veteran's acquired psychiatric disorder, and specifically his schizophrenia, is related to his active duty service, the Board finds that service connection for an acquired psychiatric disability, to include dysthymic disorder, is warranted.


ORDER

The appeal of the issue of service connection for drug and alcohol abuse is dismissed.  

The appeal of the issue of an increased initial rating for bilateral pes planus is dismissed.  

New and material evidence having been received, service connection for a psychiatric disability is reopened.  

Service connection for a psychiatric disability, to include schizophrenia is granted.


REMAND

VA outpatient treatment records indicate the Veteran has been awarded Social Security disability benefits; however, the records associated with this award have not been obtained.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any pertinent records from the Social Security Administration related to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


